Exhibit 10.56(a) AMENDED AND RESTATED SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT DATED AS OF APRIL 1, 2009 among FRONTIER AIRLINES HOLDINGS, INC., a Debtor and Debtor in Possession, as a Borrower, FRONTIER AIRLINES, INC., a Debtor and Debtor in Possession, as a Borrower, LYNX AVIATION, INC., a Debtor and Debtor in Possession, as a Borrower, THE LENDERS SIGNATORY HERETO FROM TIME TO TIME, as Lenders, and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION as Administrative Agent TABLE OF CONTENTS 1. AMOUNT AND TERMS OF CREDIT 1.1 Credit Facilities. 1.2 Prepayments. 1.3 Priority and Application of Payments. 1.4 Use of Proceeds. 1.5 Interest and Applicable Margins. 1.6 Commitment Fees. 1.7 Receipt of Payments. 1.8 Loan Account and Accounting. 1.9 Indemnity. 1.10 Access. 1.11 Taxes. 1.12 Capital Adequacy; Increased Costs; Illegality. 2. CONDITIONS PRECEDENT 2.1 Conditions Precedent to Effectiveness. 3. REPRESENTATIONS AND WARRANTIES 3.1 Corporate Existence; Compliance with Law. 3.2 Executive Offices, Collateral Locations, FEIN. 3.3 Corporate Power, Authorization, Enforceable Obligations. 3.4 Financial Statements, Projections and Reports. 3.5 Material Adverse Effect; Burdensome Restrictions; Default. 3.6 Ownership of Property; Real Estate; Liens. 3.7 Labor Matters. 3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness. 3.9 Government Regulation. 3.10 Margin Regulations. 3.11 Taxes. 3.12 ERISA. 3.13 No Litigation. 3.14 Intellectual Property. 3.15 Full Disclosure. 3.16 Environmental Matters. 3.17 Insurance. 3.18 Use of Proceeds. 3.19 Deposit. 3.20 Compliance With Industry Standards. 3.21 Secured, Super-Priority Obligations. 3.22 Certificated Air Carrier. 3.23 Slots and Gate Interests. 3.24 Section 1110 Assets. 3.25 Patriot Act. 3.26 Cross Collateralization. 4. FINANCIAL STATEMENTS AND INFORMATION 4.1 Reports and Notices. 4.2 Communication with Accountants. 5. AFFIRMATIVE COVENANTS 5.1 Maintenance of Existence and Conduct of Business. 5.2 Payment of Taxes. 5.3 Books and Records. 5.4 Insurance. 5.5 Compliance with Laws. 5.6 Intellectual Property. 5.7 Environmental Matters. 5.8 Further Assurances. 5.9 Additional Collateral Documents. 5.10 [Intentionally Omitted]. 5.11 Slot Utilization. 5.12 ERISA/Labor Matters. 5.13 Maintenance of Liens and Collateral. 5.14 Use of Proceeds. 5.15 Cash Management Systems. 5.16 Access. 6. NEGATIVE COVENANTS 6.1 Mergers. 6.2 Investments. 6.3 Indebtedness. 6.4 Affiliate Transactions. 6.5 Capital Structure and Business. 6.6 Guaranteed Indebtedness. 6.7 Liens. 6.8 Sale of Stock and Assets. 6.9 Financial Covenants. 6.10 Hazardous Materials. 6.11 Sale-Leasebacks. 6.12 Restricted Payments. 6.13 Change of Corporate Name or Location; Change of Fiscal Year. 6.14 Limitation on Negative Pledge Clauses. 6.15 No Speculative Transactions. 6.16 Real Estate Purchases and Leases. 6.17 Subsidiaries. 6.18 Material Contracts. 7. TERM 7.1 Termination. 7.2 Survival of Obligations Upon Termination of Financing Arrangements. 8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES 8.1 Events of Default. 8.2 Remedies. 8.3 Waivers by Borrowers. 8.4 Liquidation Budget. 9. JOINT AND SEVERAL LIABILITY 10. SECURITY 10.1 Security. 10.2 Perfection of Security Interests. 10.3 Rights of Lenders; Limitations on Lenders’ Obligations. 10.4 Covenants of the Borrowers with Respect to Collateral. 10.5 Performance by Administrative Agent of the Borrowers’ Obligations. 10.6 Limitation on the Administrative Agent’s duty in Respect of Collateral. 10.7 Remedies; Rights Upon Default. 10.8 The Administrative Agent’s Appointment as Attorney-in-Fact. 10.9 Release of Collateral. 11. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT 11.1 Assignment and Participations. 11.2 Appointment of Administrative Agent 11.3 Rights as a Bank. 11.4 Exculpatory Provisions. 11.5 Reliance by Administrative Agent. 11.6 Delegation of Duties. 11.7 Resignation of Administrative Agent. 11.8 Non-Reliance on Administrative Agent and Other Lenders. 11.9 Collateral and Guaranty Matters. 11.10 Indemnification. 12. SUCCESSORS AND ASSIGNS 12.1 Successors and Assigns. 13. MISCELLANEOUS 13.1 Complete Agreement; Modification of Agreement. 13.2 Amendments and Waivers. 13.3 Fees and Expenses. 13.4 No Waiver. 13.5 Remedies. 13.6 Severability. 13.7 Conflict of Terms. 13.8 Confidentiality. 13.9 GOVERNING LAW. 13.10 Notices. 13.11 Section Titles. 13.12 Counterparts. 13.13 WAIVER OF JURY TRIAL. 13.14 [Reserved] 13.15 Advice of Counsel. 13.16 No Strict Construction. 13.17 Patriot Act. INDEX OF APPENDICES Annex A (Recitals) - Definitions Annex B (Section 5.15) - Cash Management System Annex C (Section 2.1(c)) - Closing Checklist Annex D (Section 4.1) - Financial Statements and Projections – Reporting Annex E (Section 6.9) - Financial Covenants Annex F (Section 13.10) - Notice Addresses Annex G (Definitions) - Commitments Disclosure Schedule 3.1 - Type of Entity; State of Organization Disclosure Schedule 3.2 - Corporate Information and Collateral Locations Disclosure Schedule 3.6 - Real Estate and Leases Disclosure Schedule 3.7 - Labor Matters Disclosure Schedule 3.8 - Ventures, Subsidiaries and Affiliates; Outstanding Stock Disclosure Schedule 3.11 - Tax Matters Disclosure Schedule 3.12(a) - ERISA Plans Disclosure Schedule 3.14 - Intellectual Property Disclosure Schedule 3.16 - Environmental Matters Disclosure Schedule 3.17 - Insurance Disclosure Schedule 3.19 - Deposit and Disbursement Accounts Disclosure Schedule 3.21 - Existing Liens Disclosure Schedule 3.23 - Slots Disclosure Schedule 3.24 - Section 1110 Assets Disclosure Schedule 3.26 - Cross – Collateralization Disclosure Schedule 6.2 - Existing Investments Disclosure Schedule 6.3 - Existing Indebtedness Disclosure Schedule 6.7 - Existing Liens Disclosure Schedule 6.14 - Negative Pledge Clauses Disclosure Schedule 10.1 - Commercial Tort Claims Disclosure Schedule 10.4 - Pledged Collateral Exhibit A - Form of Note Exhibit B - Form of Pledge Amendment Exhibit C - Form of Copyright Security Agreements Exhibit D - Form of Trademark Security Agreements This AMENDED AND RESTATED SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT (this “Agreement”), dated as of April 1, 2009, among Frontier Airlines Holdings, Inc., a Delaware corporation (in its individual capacity, “Frontier Holdings,” and in its capacity as agent on behalf of the Borrowers, “Borrower Agent”), Frontier Airlines, Inc., a Colorado corporation (“Frontier Airlines”), and Lynx Aviation, Inc., a Colorado corporation (“Lynx,” and, together with Frontier Holdings and Frontier Airlines, the “Borrowers” or the “Borrower”), each as a debtor and debtor in possession under chapter 11 of the Bankruptcy Code; Wells Fargo Bank Northwest, National Association, acting in its capacity as administrative agent and collateral agent for the Lenders (as defined below) (in such capacity, the “Administrative Agent”); and the Lenders signatory hereto from time to time. RECITALS WHEREAS, on April 10, 2008, (the “Petition Date”), each of the Borrowers filed voluntary petitions for relief (collectively, the “Cases”) under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for the Southern
